DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to the amendment filed 05/24/2022. Claims 1, 5, 8, 12, 16, 18, 22, 28, 32, 33, and 35 are amended. Claims 1, 3, 5-9, 12-13, 16, 18, 20-22, 28, 30, and 32-35 are pending and currently under examination.
Response to Arguments
Applicant’s arguments, see pg. 11, filed 05/24/2022, with respect to the objections to claims 8, 22, 33 and 35 have been fully considered and are persuasive.  The objections to claims 8, 22, 33 and 35 have been withdrawn. 
Applicant’s arguments, see pg. 11-12, filed 05/24/2022, with respect to the rejections of claims 18, 28, 12, and 33-35 under 35 U.S.C. 112 have been fully considered and are persuasive. The rejections of claims 18, 28, 12, and 33-35 under 35 U.S.C. 112 have been withdrawn. 
Applicant’s arguments with respect to the rejections of claims 1, 3, 5-9, 12-13, 16, 18, 20-22, 28, 30, and 32-35 under 35 U.S.C. 102 and/or 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s argument that “the amendments are supported by the originally filed Application and do not add new matter”, see pg. 10-11, is acknowledged. However, it is the Office’s position that the amendment to claims 1, 22, and 32 which recite “wherein the distal end of the cup portion comprises a continually widening flare shape” is not supported by the originally filed application. This feature is neither disclosed in the specification nor the figures as originally filed.  
The Office notes Applicant’s request for an interview, however the request is denied because an interview at this point would not expiate prosecution. The Office has already entered and considered Applicant's response, thus any supplemental responses would not be entered at this time. Applicant is invited to schedule an interview after receiving this office action and prior to filing a response.
 Claim Objections
Claim 32 is objected to because of the following informalities:  
Claim 32, line 14 should read “...of the body   
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“biasing member configured to bias” in claims 1, 22, and 32
“depth adjustment member… configured to adjust a distance” in claims 8, 22, and 33
For examination purposes, “biasing member configured to bias” has been interpreted based on the Specification as “a spring element (a spring)… a flexible plastic element or a flexible metal element” (see Specification page 7, paragraph 2) or any structural equivalent thereof. The limitation “depth adjustment member… configured to adjust a distance” has been interpreted as “a rotatable ring” (see Specification page 8, paragraph 2) or any structural equivalent thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 22, and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 22, and 32 each recite “wherein the distal end of the cup portion comprises a continually widening flare shape” which is considered new matter. The specification describes the cup portion as “extending relatively outward and down from a relative center of the body” (see page 7, paragraph 5), which does not indicate that the cup portion has a continually widening flare shape. This feature is also not shown in the figures. For example, in Figure 1, it appears the distal end of the cup portion is relatively straight (see annotated Fig. 1 below) instead of having “a continually widening flare shape”. Similarly, figures 2, 3, 5, and 10-12 fail to show the claimed feature.

    PNG
    media_image1.png
    725
    524
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-9, 12-13, 18, 20-22, 28, 30 and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Perez et al. (US 20020103499) in view of Jacobs (US 20120143086).
Regarding claim 1, Perez discloses a device (100, see Fig. 1A-2C) the device comprising: a body (105) having a proximal end (towards 110) and a distal end (towards 107); a cutting member (lancet 120) attached to a plunger (lancet carrier 110), the cutting member and the plunger positioned at least partially within the body (see Fig. 1A); a biasing member (spring 150 meets the limitation of a biasing member as interpreted under 35 U.S.C. 112(f)) configured to bias the cutting member to an initial position whereby the cutting member is positioned fully within the body (see [0071]); wherein the plunger is slidable into the proximal end of the body, causing the cutting member to extend from the distal end of the body (see Fig. 2A-2B). Perez fails to teach a cup portion extending from the body outward and toward the distal end of the body and comprising an opening defined in a distal end of the cup portion, wherein the opening is larger than the body, wherein the distal end of the cup portion comprises a continually widening flare shape.
Jacobs, in the same field of art, teaches a similar device (see Fig. 9) for discreetly piercing a skin of a patient, with a cup portion extending from the body outward and toward the distal end of the body and comprising an opening defined in a distal end of the cup portion, wherein the opening is larger than the body, wherein the distal end of the cup portion comprises a continually widening flare shape (seal 116 in Fig. 9 is formed as a suction cup having a continually widening flare shape and an opening larger than the adjacent part of the body, see [0064]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Perez to have a cup portion as taught by Jacobs since doing so would facilitate gripping of the skin surface during operation (see Jacobs [0064]).
Regarding claim 3, the combination of Perez and Jacobs teaches the device of claim 1. Perez further discloses wherein the biasing member is connected to the plunger at a first location and is connected to the body at a second location (spring 150 may be connected to the lancet carrier 110 and the body as shown in Fig. 4A where the first location is the base of the lancet carrier and the second location is the bearing surface 407, see [0071]).
Regarding claim 5, the combination of Perez and Jacobs teaches the device of claim 1. Perez further discloses wherein the biasing member is disposed external to the body and visually exposed to a user of the device (the spring 150 can be external to the body between the body and the lancet carrier and in this state the spring would be visually exposed to the user, see [0071]).
Regarding claim 6, the combination of Perez and Jacobs teaches the device of claim 1. Perez further discloses wherein the cutting member is a blade (lancet 120 is a blade by definition, see Fig. 1A).
Regarding claim 8, the combination of Perez and Jacobs teaches the device of claim 1. Perez further discloses a depth adjustment member (which has been interpreted under 35 U.S.C. 112f as a rotatable ring) (the device can include a depth adjustment mechanism such as a turn wheel, see [0068] and [0079]) coupled to the device, the depth adjustment member configured to adjust a distance the cutting member can extend from the body (turning the wheel can adjust the penetration depth of the lancet, see [0068]).
Regarding claim 9, the combination of Perez and Jacobs teaches the device of claim 1. Jacobs further discloses wherein the cup portion is coupled to or formed as part of the body, the cup portion having a circumferential distal portion (the cup portion 116 of Jacobs can be coupled to the body and has a circumferential distal portion, see Fig. 9 and [0064]).
Regarding claim 12, the combination of Perez and Jacobs teaches the device of claim 1. Perez fails to teach the cup portion has a transparent portion and a non-transparent portion. 
Jacobs further discloses a similar device for piercing the skin of a patient (see Fig. 1) wherein the distal end of the device has a transparent portion and a non-transparent portion (the guide 112 can be transparent in whole or in part, see [0064]) for viewing the surface being pierced (see paragraph [0014]. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the cup portion of Perez and Jacobs with a transparent and non-transparent portion as further taught by Jacobs, since doing so would allow the user to view the surface being pierced.
Regarding claim 13, the combination of Perez and Jacobs teaches the device of claim 1. Perez fails to teach wherein the cup portion is opaque or translucent, and wherein the cup portion defines a window therein.
Jacobs further discloses a similar device for piercing the skin of a patient (see Fig. 1) wherein the distal end is opaque or translucent (the guide 112 may be transparent in whole or in part, see [0064], and it is understood that the other part would necessarily either be opaque or translucent), and wherein the distal end defines a window therein (the guide 112 can have window 114 for viewing the surface being pierced, see [0064]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the cup portion of Perez and Jacobs with a window as taught by Jacobs, since doing so would allow the user to view the surface being pierced.
Regarding claim 18, the combination of Perez and Jacobs teaches the device of claim 1, configured so that when in use, and when the plunger is depressed, the cutting member can pierce a boil or other skin condition of the patient's skin.
The language “configured so that when in use, and when the plunger is depressed, the cutting member can pierce a boil or other skin condition of the patient's skin” constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. Furthermore, the claim is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Perez and Jacobs meets the structural limitations of the claim, and the cutting member is capable of piercing a boil or other skin condition of a patient’s skin. Since depression of the plunger causes the cutting member to extend past the distal body for piercing the skin surface (see Fig. 2B-2C of Perez), it follows that the device would also be capable of piercing raised skin surfaces like a boil or other skin condition. 
Regarding claim 20, the combination of Perez and Jacobs teaches the device of claim 9, configured so that when in use, and when the plunger is depressed and when the cup portion contacts a patient's skin, the cutting member can pierce a boil or other skin condition of the patient's skin.
The language “configured so that when in use, and when the plunger is depressed and when the cup portion contacts a patient's skin, the cutting member can pierce a boil or other skin condition of the patient's skin” constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. Furthermore, the claim is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Perez and Jacobs meets the structural limitations of the claim, and the cutting member is capable of piercing a boil or other skin condition of a patient’s skin when the plunger is depressed and the cup portion contacts a patient’s skin. Since depression of the plunger causes the cutting member to extend past the distal body for piercing skin surfaces (see Fig. 2B-2C of Perez) and the cup portion is meant to grip the skin surface to be pierced (see [0064] of Jacobs), it follows that the device would also be capable of piercing raised skin surfaces like a boil or other skin condition. 
Regarding claim 21, the combination of Perez and Jacobs teaches the device of claim 20, configured so that any pus or other material erupting from the boil or other skin condition is contained within the cup portion until the device no longer contacts the patient's skin.
The language “configured so that any pus or other material erupting from the boil or other skin condition is contained within the cup portion until the device no longer contacts the patient's skin” constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. Furthermore, the claim is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Perez and Jacobs meets the structural limitations of the claim, and the cup portion is capable of containing pus or other material erupting from the boil or other skin condition until the device is no longer in contact with the skin. Since the cup portion is meant to seal the are surrounding the the incision and maintain grip on the skin surface during treatment (see paragraph [0064] of Jacobs), it follows that the cup portion would be capable of retaining pus or other material erupting from a boil or other skin condition.
Regarding claim 22, Perez discloses a device (100, see Fig. 1A-2C) the device comprising: a body (105) having a proximal end (towards 110) and a distal end (towards 107); a cutting member (lancet 120) attached to a plunger (lancet carrier 110), the cutting member and the plunger positioned at least partially within the body (see Fig. 1A); a biasing member (spring 150 meets the limitation of a biasing member as interpreted under 35 U.S.C. 112(f)) configured to bias the cutting member to an initial position whereby the cutting member is positioned fully within the body (see [0071]); a depth adjustment member which has been interpreted under 35 U.S.C. 112f as a rotatable ring) (the device can include a depth adjustment mechanism such as a turn wheel, see [0068] and [0079]) coupled to the device, the depth adjustment member configured to adjust a distance the cutting member can extend from the body (turning the wheel can adjust the penetration depth of the lancet, see [0068]); wherein the plunger is slidable into the proximal end of the body, causing the cutting member to extend from the distal end of the body (see Fig. 2A-2B). Perez fails to teach a grip and a cup portion extending from the body outward and toward the distal end of the body and comprising an opening defined in a distal end of the cup portion, wherein the opening is larger than the body, wherein the distal end of the cup portion comprises a continually widening flare shape.
Jacobs, in the same field of art, teaches a similar device (see Fig. 9) for discreetly piercing a skin of a patient, with a cup portion extending from the body outward and toward the distal end of the body and comprising an opening defined in a distal end of the cup portion, wherein the opening is larger than the body, wherein the distal end of the cup portion comprises a continually widening flare shape (seal 116 in Fig. 9 is formed as a suction cup having a continually widening flare shape and an opening larger than the adjacent part of the body, see [0064]). Jacobs further discloses an embodiment wherein the body comprises a grip (103, see Fig. 1). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Perez to have a cup portion and grip as taught by Jacobs since doing so would facilitate gripping of the skin surface and the device itself during operation (see Jacobs [0063] and [0064]).
Regarding claim 28, the combination of Perez and Jacobs teaches the device of claim 1. Perez further discloses a piercing method, the method comprising the step of: positioning the device relative to a patient's skin (see Fig. 2A); and depressing the plunger to cause the cutting member to pierce the patient's skin or a boil or other skin condition of the patient's skin (see Fig. 2B-2C).
Regarding claim 30, the combination of Perez and Jacobs teaches the device of claim 9. Perez further discloses a piercing method, the method comprising the step of: positioning the device relative to a patient's skin so that the cup portion contacts a patient's skin (the device of Perez as modified by Jacobs would have a cup portion at the distal end and so positioning the device as shown in Fig. 2A of Perez would include the cup portion contacting a patient’s skin); and depressing the plunger to cause the cutting member to pierce the patient's skin or a boil or other skin condition of the patient's skin (see Fig. 2B-2C). 
Regarding claim 32, Perez discloses a method, comprising the steps of: positioning a portion of a device relative to a patient's skin (device 100 is positioned relative to patient skin, see Fig. 2A), the device comprising: a body (105) having a proximal end (towards 110) and a distal end (towards 107), a cutting member (lancet 120) attached to a plunger (lancet carrier 110), the cutting member and the plunger positioned at least partially within the body (see Fig. 2A), a biasing member (spring 150 meets the limitation of a biasing member as interpreted under 35 U.S.C. 112(f)) configured to bias the cutting member to an initial position whereby the cutting member is positioned fully within the body (see [0071]), and depressing the plunger to cause the cutting member to extend from the distal end of the body to pierce the patient's skin or a boil or other skin condition of the patient's skin (see Fig. 2B). Perez fails to teach a cup portion extending from the body outward and toward the distal end of the body and comprising an opening defined in a distal end of the cup portion, wherein the opening is larger than the body, wherein the distal end of the cup portion comprises a continually widening flare shape.
Jacobs, in the same field of art, teaches a similar device (see Fig. 9) with a cup portion extending from the body outward and toward the distal end of the body and comprising an opening defined in a distal end of the cup portion, wherein the opening is larger than the body, wherein the distal end of the cup portion comprises a continually widening flare shape (seal 116 in Fig. 9 is formed as a suction cup having a continually widening flare shape and an opening larger than the adjacent part of the body, see [0064]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Perez to have a cup portion as taught by Jacobs since doing so would facilitate gripping of the skin surface during operation (see Jacobs [0064]).
Regarding claim 33, the combination of Perez and Jacobs teaches the method of claim 32: wherein the cup portion is coupled to or formed as part of the body, the cup portion extending from the body outward and toward the distal end of the body (the cup portion 116 of Jacobs can be coupled to the body and extends outward and toward the distal end of the body, see Fig. 9 and [0064]), and wherein the positioning step comprises the step of positioning the cup portion onto the patient's skin (the device of Perez as modified by Jacobs would have a cup portion at the distal end and so positioning the device as shown in Fig. 2A of Perez would include the cup portion contacting a patient’s skin); and wherein the device further comprises a depth adjustment member (which has been interpreted under 35 U.S.C. 112f as a rotatable ring) (the device can include a depth adjustment mechanism such as a turn wheel, see [0068] and [0079]) coupled to the device, the depth adjustment member configured to adjust a distance the cutting member can extend from the body (turning the wheel can adjust the penetration depth of the lancet, see [0068]), and wherein the method further comprises the step of adjusting the depth adjustment member to a desired depth prior to the step of depressing the plunger (the penetration depth can be pre-set at a desired level, see [0079]).
Regarding claim 34, the combination of Perez and Jacobs teaches the method of claim 33, wherein the step of depressing the plunger is performed to cause the cutting member to pierce the patient's skin, causing blood to erupt from the patient's skin, whereby the blood is contained within the cup portion (depressing the lancet carrier 110 causes the lancet 120 to pierce the skin and blood to erupt from the skin, see Fig. 2A-2C of Perez and the blood would be contained within the cup portion since the cup portion is meant to seal the area around the incision site, see [0064] of Jacobs).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Perez in view of Jacobs, as applied to claim 1 above, in view of Bilenski (US 20140052165).
Regarding claim 7, the combination of Perez and Jacobs discloses the device of claim 1. Perez and Jacobs fail to disclose the cutting member is a plurality of needles.
Bilenski, in the same field of art, teaches a device (500, see Fig. 5A-5B) for piercing a skin of a patient, wherein the cutting member is a plurality of needles (526) which can be selected for use by the user (see paragraph [0052]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the cutting member of Perez and Jacobs as taught by Bilenski since doing so would allow the user to select between a number of cutting members for piercing the skin of a patient.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Perez in view of Jacobs, as applied to claim 1 above, and further in view of Stern (US 3208452).
Regarding claim 16, the combination of Perez and Jacobs teaches the device of claim 1, Perez and Jacobs fail to teach the body comprises a grip, and wherein the grip comprises two diametrically opposed arc shaped extensions extending laterally outward from the body.
Stern, in the same field of art, teaches a similar device (see Fig. 1) having a body (10) and a grip (69) comprising two diametrically opposed arc shaped extensions extending laterally outward from the body for facilitating gripping by a user (see col. 4, lines 22-31). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the body of Perez and Jacobs with grips as taught by Stern, since doing so would make the device more ergonomic and facilitate gripping. 
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Perez in view of Jacobs, as applied to claim 33 above, and further in view of Wu et al. (US 20100185224).
Regarding claim 35, the combination of Perez and Jacobs teaches the method of claim 33, wherein the step of depressing the plunger is performed to cause the cutting member to pierce a patient’s skin (depressing the lancet carrier 110 causes the lancet 120 to pierce the skin, see Perez Fig. 2A-2C). The combination of Perez and Jacobs fails to teach depressing the plunger is performed to pierce a boil or other skin condition of the patient's skin, causing pus or other purulent material or to erupt from the boil or other skin condition of the patient's skin, whereby the pus or other purulent material is contained within the cup portion.
Wu teaches a similar device (see Fig. 1-6) for piercing skin for the purpose of treating acne (see abstract). The device includes a cutting member (21) for piercing a pimple to treat acne and remove pus (see paragraph [0003]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the step of depressing the plunger of Perez and Jacobs to specifically cause the cutting member to pierce a boil or other skin condition as taught by Wu, since using a lancet device to treat various skin conditions was known in the art and would have provided a safer, more hygienic method of treating skin (see Wu paragraph [0002-0003]). The combination of Perez and Jacobs as modified by Wu teaches pus or other purulent material is contained within the cup portion since the purpose of the cup portion is meant to seal the area surrounding the incision site (see Jacobs paragraph [0064]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Watanabe et al. (US 20040249405) discloses a device for piercing the skin (lancet 23, see Fig. 2) having a biasing member (11) disposed external to the body and visually exposed to a user of the device. 
Roe et al. (US 6086545 A) discloses a device (see Fig. 7-9) for piercing the skin having a biasing member (132) disposed external to the body and visually exposed to a user of the device. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERENITY MILLER whose telephone number is (571)272-1155. The examiner can normally be reached Monday-Friday 8:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SERENITY A MILLER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771